
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17


September 10, 2007

Mr. Scott H. Ray
c/o United Online, Inc.
21301 Burbank Boulevard
Woodland Hills, California 91367

Dear Scott,

        This letter sets forth the terms and conditions of your employment with
United Online, Inc., a Delaware corporation (the "Company"), effective as of
October 1, 2007 (the "Effective Date").

1.    Position.    You will serve as Executive Vice President and Chief
Financial Officer of the Company and shall have such duties and responsibilities
consistent with your position or such other duties and responsibilities as may
from time to time be determined by the board of directors of the Company or any
committee thereof, or such board of directors or committee of any affiliated
entity to which the authority of the board of directors of the Company has been
delegated or assigned (the "Board of Directors") or the Chief Executive Officer
of the Company to the extent such authority has been delegated or assigned to
such Chief Executive Officer. You will report to me as the Chief Executive
Officer of the Company or to such other senior executive officer as may be
designated by the Board of Directors or the Chief Executive Officer of the
Company. You agree to devote your full-time attention, skill and efforts to the
performance of your duties for the Company.

2.    Salary and Benefits.    You will be paid a salary at the annual rate of
$425,000, payable in semi-monthly installments in accordance with the Company's
standard payroll practices, subject to any increases as determined by the Board
of Directors from time to time. You will be eligible to participate in the
employee benefits plans, including a 401(k) plan, that are provided to similarly
situated executives of the Company or that have been made available to you by
the Board of Directors or any affiliate of the Company. You will be entitled to
a minimum of 4 weeks of paid vacation each year, or such greater amount as
determined in accordance with the standard vacation policy applicable to
similarly situated executives of the Company.

3.    Bonus.    You will also be eligible to receive an annual cash bonus of up
to 100% of your annual base salary for each fiscal year (the "Annual Bonus"),
less withholding required by law, based on performance criteria established by
the Board of Directors. Your Annual Bonus will be increased to include any
increases in your annual bonus as approved by the Board of Directors. You will
be entitled to a guaranteed bonus payment for the 2007 fiscal year in the amount
of $180,000, less withholding required by law, payable no later than March 15,
2008. Except as otherwise determined by the Board of Directors or set forth
herein, your bonus awards will be paid only if you are employed by and in good
standing with the Company at the time of bonus payments.

4.    Restricted Stock Units.    

        a.     Effective November 15, 2007, you will be awarded restricted stock
units covering 275,000 shares of the Company's common stock (the "Restricted
Stock Units"). Your Restricted Stock Units will vest, and the underlying shares
will be issued, according to the following schedule subject to your continued
employment with the Company: twenty percent (20%) of the Restricted Stock Units
will vest on November 15, 2008, November 15, 2009 and November 15, 2010,
respectively, and the remaining forty percent (40%) of the Restricted Stock
Units will vest on November 15, 2011. Except as otherwise set forth herein, in
all other respects, the Restricted Stock Units will be subject to the terms and
conditions set forth in the applicable stock plan and the restricted stock unit
agreement.

1

--------------------------------------------------------------------------------




        b.     Upon the termination of your employment by the Company "without
cause" or by you for "good reason" (each such term as defined below) prior to
November 15, 2011 and in connection with or within twenty four (24) months after
a change in control (as defined in the applicable stock plan or restricted stock
unit agreement), and subject to your execution (without revocation) of a general
waiver and release of all claims against the Company, its affiliates and
successors, in a form satisfactory to the Company (a "Release"), the vesting of
your outstanding Restricted Stock Units will be fully accelerated upon the
expiration of all applicable review and revocation periods applicable to the
Release as statutorily required by law, and in no event later than the later of
(i) the 15th day of the third month following the end of your taxable year in
which such termination of employment occurs or (ii) the 15th day of the third
month following the end of the Company's taxable year in which such termination
of employment occurs.

        c.     Upon the termination of your employment by the Company "without
cause" or by you for "good reason" (each such term as defined below) prior to
November 15, 2011, and prior to and not in connection with, or more than twenty
four (24) months after a change in control (as defined in the applicable stock
plan or restricted stock unit agreement), and subject to your execution (without
revocation) of a Release, the vesting of your outstanding Restricted Stock Units
will be accelerated by the additional number of shares in which you would have
been vested at the time of such termination if you had completed an additional
twelve (12) months of service, calculated as if such units vest on a monthly
basis. Such acceleration will occur upon the expiration of all applicable review
and revocation periods applicable to the Release as statutorily required by law,
and in no event later than the later of (i) the 15th day of the third month
following the end of your taxable year in which such termination of employment
occurs or (ii) the 15th day of the third month following the end of the
Company's taxable year in which such termination of employment occurs.

        d.     Upon the termination of your employment as a result of death or
Disability (as defined below), the vesting of your outstanding Restricted Stock
Units will be accelerated by the additional number of shares in which you would
have been vested at the time of such termination if you had completed an
additional twelve (12) months of service (calculated as if such units vest on a
monthly basis); provided however, that in no event will the number of shares
which vest on such an accelerated basis exceed the number of shares unvested
immediately prior to the date of such termination. For purposes of this letter,
"Disability" means your inability to engage in any substantial gainful activity
necessary to perform your duties hereunder by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than twelve (12) months.

5.    Policies; Procedures; Proprietary Information and Inventions
Agreement.    As an employee of the Company, you will be expected to abide by
all of the policies and procedures applicable to similarly situated executives
of the Company, including, without limitation, the terms of: the Proprietary
Information and Inventions Agreement between you and United Online (or any
successor thereto or affiliate thereof), a copy of which is attached hereto as
Appendix A and is incorporated herein by reference; the Insider Trading Policy;
the Code of Ethics; and the Employee Handbook, and you agree to execute the
foregoing upon commencement of your employment.

6.    At Will Employment.    Notwithstanding anything to the contrary contained
herein, your employment with the Company will be "at will" and will not be for
any specified term, meaning that either you or the Company will be entitled to
terminate your employment at any time and for any reason, with or without cause.
Any contrary representations that may have been made to you are superseded by
the terms set forth in this paragraph. This is the full and complete agreement
between you and the Company on this subject. Although your job duties, title,
compensation and benefits, as well as the personnel policies and procedures
applicable to you, may change from time to time, the "at will" nature of your
employment may only be changed in an express written agreement signed by you and
the Chief Executive Officer of the Company and approved by the Board of
Directors.

2

--------------------------------------------------------------------------------




7.    Termination of Employment    

        a.    Termination by You.    If you terminate your employment with the
Company for any reason other than for "good reason" as defined below, all
obligations of the Company as set forth in this letter will cease, other than
the obligation to pay you any accrued base salary for services rendered through
the date of termination, to pay you for any accrued but unused vacation days as
of the date of termination, and to fulfill its obligations in accordance with
the terms of the applicable stock plan or restricted stock unit agreement. If
you terminate your employment with the Company for "good reason," as defined
below, in addition to the foregoing, the Company will pay you the Separation
Payment (as defined below) subject to the conditions set forth in Section 7(b)
below. However, and notwithstanding the termination of your employment by you,
you will continue to be obligated to comply with the terms of the Proprietary
Information and Inventions Agreement and the restrictive covenants set forth in
Section 9 below.

        b.    Termination by the Company.    If your employment is terminated by
the Company "without cause" as defined below, and subject to your execution
(without revocation) of a Release (as defined in Paragraph 4), the Company will
pay you a separation payment (the "Separation Payment") equal to the sum of
(i) twenty four (24) months of your then current annual base salary, (ii) your
Annual Bonus and (iii) your Annual Bonus, prorated through your termination
date. For purposes of Section 7(b)(ii) and Section 7(b)(iii) above, "Annual
Bonus" shall mean the lesser of 100% of your then current annual base salary or
the Annual Bonus paid to you for the preceding fiscal year. Payment of this
Separation Payment will be contingent on your signing (without revocation) the
Release. This Separation Payment will be payable monthly on a pro rata basis
over twenty four (24) months after such termination with the first such payment
commencing upon the expiration of all applicable review and revocation periods
applicable to the Release as statutorily required by law. Upon termination of
your employment by the Company "without cause," other than the obligations set
forth in the first sentence of Section 7(a) above and the acceleration of
vesting provided in Section 4 above, the Company will have no further obligation
to you except pursuant to this paragraph.

        If your employment is terminated by the Company "with cause" as defined
below, the Company will have no further obligation to you under the terms of
this letter, other than the obligations set forth in the first sentence of
Section 7(a) above. However, and notwithstanding the termination of your
employment by the Company "with cause" or "without cause," or by you for "good
reason," you will continue to be obligated to comply with the terms of the
Proprietary Information and Inventions Agreement and the restrictive covenants
set forth in Section 9 below.

        You have the right to decline to receive a portion of the benefits set
forth under Sections 4 and 7 in the event that you determine that the provision
of such benefits to you would result in a "parachute payment" as such term is
defined in Section 280(G)(b)(2) of the Internal Revenue Code of 1986.

        c.    Definitions.    For purposes of this letter, "good reason" means:

(i)a reduction in your base salary without your prior written consent;

(ii)a material reduction in your position, duties or responsibilities in a
manner inconsistent with the terms of this agreement, without your prior written
consent; or

(iii)any material un-waived breach by the Company of the terms of this letter;

(iv)provided however, that with respect to any of (i) - (iii) above, you shall
provide written notice to the Company of the existence of the good reason
condition within ninety (90) days of its initial existence and the Company shall
have 30 days to cure such condition.

3

--------------------------------------------------------------------------------





        For purposes of this letter, "with cause" means your commission of any
one or more of the following acts:

(i)willfully damaging the property, business, business relationships, reputation
or goodwill of the Company or its subsidiaries;

(ii)commission of a felony or a misdemeanor involving moral turpitude;

(iii)theft, dishonesty, fraud or embezzlement;

(iv)willfully violating any rules or regulations of any governmental or
regulatory body that is or is reasonably expected to be injurious to the Company
or its subsidiaries;

(v)the use of alcohol, narcotics or other controlled substances to the extent
that it prevents you from efficiently performing services for the Company or its
subsidiaries;

(vi)willfully injuring any other employee of the Company or its subsidiaries;

(vii)willfully injuring any person in the course of performance of services for
the Company or its subsidiaries;

(viii)disclosing  to a competitor or other unauthorized persons confidential or
proprietary information or secrets of the Company or its subsidiaries;

(ix)solicitation of business on behalf of a competitor or a potential competitor
of the Company or its subsidiaries;

(x)harassment of any other employee of the Company or its subsidiaries thereof
or the commission of any act which otherwise creates an offensive work
environment for other employees of the Company or its subsidiaries;

(xi)failure for any reason within five (5) days after receipt by you of written
notice thereof from the Company, to correct, cease or otherwise alter any
insubordination, failure to comply with instructions, inattention to or neglect
of the duties to be performed by you or other act or omission to act that in the
opinion of the Company does or may adversely affect the business or operations
of the Company or its subsidiaries;

(xii)breach of any material term of this letter; or

(xiii)any  other act or omission that is determined to constitute "cause" in the
good faith discretion of the Board of Directors.

        For purposes of this letter, "without cause" means any reason not within
the scope of the definition of the term "with cause."

        d.    Code Section 409A Deferral Period.    Notwithstanding any
provision to the contrary in this letter, no payment or distribution under this
letter which constitutes an item of deferred compensation under Section 409A of
the Internal Revenue Code (the "Code") and becomes payable by reason of your
termination of employment with the Company will be made to you prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of your "separation from service" (as such term is defined in Treasury
Regulations issued under Code Section 409A) or (ii) the date of your death, if
you are deemed at the time of such separation from service to be a "key
employee" within the meaning of that term under Code Section 416(i) and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments and benefits
deferred pursuant to this Section 7(d) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to you in a lump

4

--------------------------------------------------------------------------------




sum, and any remaining payments due under this letter will be paid in accordance
with the normal payment dates specified for them herein.

8.    Withholding Taxes.    All forms of compensation referred to in this letter
are subject to reduction to reflect applicable withholding and payroll taxes.

9.    Restrictive Covenants.    Until twelve (12) months after termination of
your employment with the Company for any reason, so long as you are receiving
the Separation Payment, you will not, at any place in any county, city or other
political subdivision of the United States in which the Company or any of its
subsidiaries is engaged in business or providing its services:

        a.     directly or indirectly design, develop, manufacture, market or
sell any product or service which is in competition with the products or
services of the Company or its subsidiaries; or

        b.     directly or indirectly own any interest in, control, be employed
by or associated with or render advisory, consulting or other services
(including but not limited to services in research) to any person or entity, or
subsidiary, subdivision, division or joint venture of such entity in connection
with the design, development, manufacture, marketing or sale of a product or
service which is in competition with the products or services of the Company or
its subsidiaries; provided, however, that nothing in this letter will prohibit
you from owning less than one percent (1%) of the equity interests of any
publicly held entity.

10.    Entire Agreement.    This letter (including any appendices thereto),
together with the Proprietary Information and Inventions Agreement, any
handbooks and policies applicable to similarly situated executives of the
Company in effect from time to time and the applicable stock plan and restricted
stock unit agreement, contains all of the terms of your employment with the
Company and supersedes any prior understandings or agreements, whether oral or
written, between you and the Company. If any provision of this letter is held by
an arbitrator or a court of competent jurisdiction to conflict with any federal,
state or local law, or to be otherwise invalid or unenforceable, such provision
shall be construed in a manner so as to maximize its enforceability while giving
the greatest effect as possible to the parties' intent. To the extent any
provision cannot be construed to be enforceable, such provision will be deemed
to be eliminated from this letter and of no force or effect and the remainder of
this letter will otherwise remain in full force and effect and be construed as
if such portion had not been included in this letter. This letter is not
assignable by you. This letter may be assigned by the Company to its
subsidiaries or any affiliate thereof or to successors in interest to the
Company or its lines of business.

11.    Amendment and Governing Law.    This letter may not be amended or
modified except by an express written agreement signed by you and the Chief
Executive Officer of the Company. The terms of this letter and the resolution of
any disputes will be governed by California law, and venue for any disputes will
be in Los Angeles, California.

12.    Term.    This letter will expire on November 15, 2011, except Sections 6,
8, 9, 10, 11, and 12 will survive such expiration. Following the expiration of
this letter, your employment with the Company will continue to be "at will."

        We look forward to continuing our successful relationship. You may
indicate your agreement with these terms by signing and dating this letter.

5

--------------------------------------------------------------------------------




        If you have any questions, please call the undersigned.

    Very truly yours,
 
 
UNITED ONLINE, INC.
 
 
By:
/s/  MARK R. GOLDSTON            

--------------------------------------------------------------------------------

    Name: Mark R. Goldston     Title: Chairman, President &
Chief Executive Officer

I have read the foregoing and accept the terms set forth in this letter:

/s/  SCOTT H. RAY      

--------------------------------------------------------------------------------

Scott H. Ray        
Dated: September 10, 2007
 
 
 
 

6

--------------------------------------------------------------------------------



Appendix A

[Proprietary Information and Inventions Agreement]
TO BE ATTACHED

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17

